211 S.W.3d 184 (2007)
Terry BERG, Jr., Appellant
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 66169.
Missouri Court of Appeals, Western District.
January 16, 2007.
Terry Berg, Jr., Pacific, MO, pro se.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before SMART, P.J., EDWIN H. SMITH and HARDWICK, JJ.

ORDER
PER CURIAM.
The Circuit Court of Cole County granted summary judgment in favor of the Missouri Department of Corrections (DOC) on a declaratory judgment action filed by inmate Terry Berg. On appeal, Berg contends the court erred in determining that he was not entitled to receive credit on his Missouri sentence for time he spent in custody in Texas. Upon review of the briefs and the record, we find no error and affirm the summary judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).